DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on April 14, 2022
Claims 1, 2 and 10 is under examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro et al. (USP: 2017/0150387 A1) in view of Selvaganapathy et al. (USP 2020/0329408). 

As per Claim 1 Fujishiro teaches a base station comprising:
a receiver that receives notification information from a network apparatus (Paragraph 0042, 0070 a control signal (an RRC message) for various types of configuration is transmitted. The predetermined information is a notification to request a stop of the communication in the specific frequency band.); and 
a processor that if determining that a predetermined condition is met, based on the notification information, decides not to set a split bearer that connects bearer a secondary node of New Radio (NR) (Paragraph 0259 It is noted that in the split-bearer, in the  dual connectivity (DC), in order to use the resources of both the MeNB and the SeNB, a radio protocol of the bearer is located in both the MeNB and the SeNB. In split bearer, a split is observed in the MeNB 200-1 between the UE 100 and the P-GW, one of the splits ( split bearer) is terminated in the UE 100 after passing through the SeNB 200-2, and the other split ( split bearer) is terminated in the UE 100 without passing through the SeNB 200-2).  and a core network(Paragraph 0053 EPC), wherein the base station supports Dual connectivity with NR  (Paragraph 0090 As shown in FIG. 5, in the dual connectivity method, of the plurality of eNBs 200 that establish a connection with the UE 100, only a master eNB (MeNB) 200-1 establishes an RRC connection with the UE 100), and the secondary node of NR is a gNB.
Fujishiro doesn’t explicitly disclose and the secondary node of NR is a gNB.
Selvaganapathy discloses and the secondary node of NR is a gNB (Paragraph 0018, 0026, 0031 a new radio node (which may be configured to operate as a secondary eNB base station for purposes of dual connectivity) addition procedure and/or an NR/secondary eNB base station release procedure to enable S1-user plane switching of user plane traffic to the new radio node or secondary eNB base station. This addition or release procedure may be applied to different types of systems, such as 5G systems and legacy LTE systems, when dual connectivity is supported. A master evolved Node B base station (MeNB) 110. The user equipment 120 in dual connectivity may also be served by secondary nodes, such as secondary evolved Node B base station (SeNB) 112 via downlink 192B (and/or an uplink)..). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the secondary node of NR is a gNB as taught by Wang for reliability, to ensure that whenever an NR node such as node 392C is added to the secondary cell group (SCG), the master eNB (MeNB) base station 110 may move one or more specific bearers to the NR node 392C as part of a secondary eNB base station addition procedure (See Selvaganapathy Paragraph 0033).


As per Claim 2 Fujishiro - Selvaganapathy teaches the base station as claimed in claim 1, wherein the bearer predetermined condition is met that a user equipment to which the bearer is to be set is a user equipment of a certain type (Paragraph 0092, 0155 FIGS. 6A and 6B, and FIGS. 7A and 7B are diagrams for illustrating a configuration format of the transfer route (data path) of user data in a dual connectivity method. There are mainly two types of user plane architecture (UP architectures) constituting the transfer route (data path) of user data in the dual connectivity method). 

3. —9. (Canceled)

As per Claim 10 Fujishiro teaches a control method executed by a base station, comprising: 
receiving notification information from a network apparatus (Paragraph 0042, 0070 a control signal (an RRC message) for various types of configuration is transmitted. The predetermined information is a notification to request a stop of the communication in the specific frequency band.); and 
if determining that a predetermined condition is met based on the notification information, deciding not to set a split bearer that connects a secondary node of New Radio (NR) (Paragraph 0259 It is noted that in the split-bearer, in the  dual connectivity (DC), in order to use the resources of both the MeNB and the SeNB, a radio protocol of the bearer is located in both the MeNB and the SeNB. In split bearer, a split is observed in the MeNB 200-1 between the UE 100 and the P-GW, one of the splits ( split bearer) is terminated in the UE 100 after passing through the SeNB 200-2, and the other split ( split bearer) is terminated in the UE 100 without passing through the SeNB 200-2) and a core network (Paragraph 0053 EPC), wherein the base station supports Dual connectivity with NR(Paragraph 0090 As shown in FIG. 5, in the dual connectivity method, of the plurality of eNBs 200 that establish a connection with the UE 100, only a master eNB (MeNB) 200-1 establishes an RRC connection with the UE 100), 
Fujishiro doesn’t explicitly disclose and the secondary node of NR is a gNB.
Selvaganapathy discloses and the secondary node of NR is a gNB (Paragraph 0018, 0026, 0031 a new radio node (which may be configured to operate as a secondary eNB base station for purposes of dual connectivity) addition procedure and/or an NR/secondary eNB base station release procedure to enable S1-user plane switching of user plane traffic to the new radio node or secondary eNB base station. This addition or release procedure may be applied to different types of systems, such as 5G systems and legacy LTE systems, when dual connectivity is supported. A master evolved Node B base station (MeNB) 110. The user equipment 120 in dual connectivity may also be served by secondary nodes, such as secondary evolved Node B base station (SeNB) 112 via downlink 192B (and/or an uplink)..). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the secondary node of NR is a gNB as taught by Wang for reliability, to ensure that whenever an NR node such as node 392C is added to the secondary cell group (SCG), the master eNB (MeNB) base station 110 may move one or more specific bearers to the NR node 392C as part of a secondary eNB base station addition procedure (See Selvaganapathy Paragraph 0033).


Response to Argument(s)
Applicant's argument(s) filed on April 14, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468